HOLMES, Judge.
Plaintiff filed a petition for a writ of replevin against the defendant, alleging that the defendant took certain property belonging to the plaintiff. After a hearing in open court, the trial court found the defendant not guilty of taking the property in question.
The plaintiff appeals and we affirm.
Although the plaintiff appeals the trial court’s order, he states in his brief that this appeal is without merit and should be dismissed.
Regardless of plaintiffs own request, we would still affirm the trial court’s order in that there is no written transcript of the testimony in the trial court. Hence, we have no record of the proceedings. Where no record is presented for review, the settled rule is that this court may not reverse. Thomas v. Thomas, 495 So.2d 1135 (Ala.Civ.App.1986). The presumption is that where the trial court considered oral testimony in reaching its decision and the testimony is not present in the record, it is conclusively presumed that the testimony is sufficient to support affirmance. Thomas, 495 So.2d 1135.
This case is due to be affirmed.
AFFIRMED.
BRADLEY, P.J., and INGRAM, J., concur.